DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicant’s amendment filed on July 8, 2022 and wherein the Applicant has amended claims 1-4, 6, 8-9, 12, 15, 17-20.
In virtue of this communication, claims 1-20 are currently pending in this Office Action.

Response to Remarks
With respect to the rejection of claims 1-20 under 35 USC §112(a)/(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraphs 2-3 of page 7 in Remarks filed on July 8, 2022, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-20 under 35 USC § 112(a)/(b), as set forth in the previous Office Action, has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The general concept of separating a mutual conversation voice signals between caller and calling and classifying the separated voice signals to retrieve conversation topics and deriving conversation topics, portions (waypoints) to be more interesting to the user, collecting communication sentiment data to neutralize the communication sentiment, etc. was known in the art before the effective filing date of the claimed invention, as evidenced by 
Meteer et al. (US 20190180175 A1) discloses a system at a contact center to recording communication voices and converted to text such as emails, live chat transcripts, etc.; segmenting the communication data using temporal according to one or more similarity measures of the segments; the processed data are further used to train a machine or classifier; and identifying one or more clusters as waypoints or portions of the communications particularly relevance to a user, 
Levit et al (US 20160336006 A1) discloses a system for language modeling by collecting training data from conversational recording, and wherein spoken corpus are generated containing text of the collected conversational recording, generating a typed corpus containing typed text from the spoken corpus, deriving feature vectors from the spoken corpus, analyzing the typed corpus to determine feature vectors representing items of the typed text, generating unspeakable corpus by filtering the type corpus, deriving feature vectors from the unspeakable corpus, training a classifier by using the feature vectors derived from the spoken corpus and the feature vectors derived from the unspeakable corpus, to accomplish a language modeling containing spoken and unspeakable features,
Serero et al (US 10631257 B1) discloses a contact center for effectively routing a communication stream by receiving a request of establishing a voice communication session, a machine learning model is used to apply prior communication sessions with the contact center to identify a first set of one or more sensors that are external to the user communication device, receiving external sensor information during the communication request by the contact center and the external sensor information is from the first set of one or more sensors that are external to the user communication device, and the contact center routes the requested communication session based on the received external sensor information,
	Alkan et al (US 20200219495 A1) discloses a system for deriving reasoning of the sentiment feedback of the communication participants by receiving utterance, performing sentiment analysis and scoring results from the sentiment analysis, receiving context data and communication history data, classifying the scoring results and the received context data to generate reasoning of the received sentiment, selecting a module and adjusting behavior of the dialog system according to the one or more reasons,
	Takano et al (US 20200218781 A1) discloses a system and a method for sentiment in a dialog communication by receiving communication data including speech and STT conversion to generate associate text data; examining communication data from a first communication participant to return one or more sentiment attribute of the communication data; processing the communication data to return sentiment neutral adapted communication data in  dependence on the one or more sentiment attribute; presenting to a second communication participant a sentiment neutral adapted communication, the sentiment neutral adapted communication being based on the sentiment neutral adapted communication data; augmenting second communication data to return adapted second communication data and wherein the augmenting being in dependence of the one or more sentiment attribute; and presenting to the first human user an adapted second communication based on the adapted second communication data.
The Examiner has not found prior art that teaches or suggests the modification of the above references in the fields as such 
“… splitting the text data into two text data portions including a respective text data portion for each individual of the two individuals; modifying the respective text data portion for each individual by removing stop words and duplicating key words in the respective text data portion; merging the respective modified text data portion from each individual of the two individuals to form a text corpus; classifying one or more topics of the text corpus using a topic classifier model; identifying a purpose of the voice communication based on the one or more topics from the topic classifier model; …” as recited in claim 1 and combined other claimed features as a whole in claim 1. 
For at least the reasons listed above, the other independent claims 19-20 and the dependent claims 2-18 are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Allowable Subject Matter
Claims 1-20 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654